COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Ricardo A. Samaniego, in his official          §             No. 08-22-00029-CV
  capacity as County Judge, Carlos Leon, in
  his official capacity as County                §               Appeal from the
  Commissioner, David Stout, in his official
  capacity as County Commissioner, Iliana        §          County Court at Law No. 7
  Holguin, in her official capacity as County
  Commissioner, Carl L. Robinson, in his         §           of El Paso County, Texas
  official capacity as County Commissioner,
                                                 §            (TC# 2021-DCV-1132)
                       Appellants,
                                                 §
  v.
                                                 §
  Associated General Contractors of Texas,
  Highway, Heavy, Utilities & Industrial         §
  Branch and a Brothers Milling, LLC,
                                                 §
                        Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellees’ motion for continuance of the submission and oral

argument setting currently set for September 15, 2022. Accordingly, the above styled and

numbered cause will be rescheduled for submission and oral argument on a later date.

       IT IS SO ORDERED this 4th day of August, 2022.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.